Citation Nr: 1809776	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-25 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to dependency and indemnity compensation (DIC) based on service connection for cause of Veteran's death.

2. Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1951 to July 1954 and from March 1955 to March 1972. The Veteran died in August 2013, the Appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huston, Texas. 

The Appellant testified at a videoconference hearing in front of the undersigned Veterans Law Judge (VLJ) in October 2016. A transcript of that hearing is of record.

The Board notes that Appellant's original claim included entitlement to death pension benefits. The Appellant was originally denied death pension benefits because the RO found she did not meet the requirement that she was married to the Veteran for one year. In July 2014, the RO granted the Appellant death pension benefits because new evidence established the Appellant met the requirement of marriage for one year. Therefore, the Board considers this a full grant for death pension and the issue is no longer before the Board. 

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. The Veteran died in August 2013.

2. The Veteran had no claims for VA benefits pending at the time of his death. 


CONCLUSION OF LAW

The appellant has no legal entitlement to accrued benefits. 38 U.S.C. §§ 101, 5121 (2012); 38 C.F.R. §§ 3.57, 3.1000 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist 

VA has a duty to notify and assist appellants in substantiating claims for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). These duties do not apply to claims that turn on statutory interpretation, such as the appellant's claim for accrued benefits under 38 U.S.C.A. § 1318. Smith v. Gober, 14 Vet. App. 227, 231-2 (2000). See also Livesay v. Principi, 15 Vet. App. 165, 178 (2001). Because the record in this case shows that undisputed facts demonstrate that the Veteran's claim is barred by applicable statutory and regulatory provisions, the VCAA does not apply to this appeal. See Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also VAOPGCPREC 5-2004. Therefore, the Board finds that no further discussion of the duty to notify and assist is necessary in this case.


II. Accrued Benefits

Periodic monetary benefits to which a Veteran was entitled at death, either by reason of existing VA ratings or decisions or those based on evidence in the file at date of death, and due and unpaid, are known as "accrued benefits." 38 U.S.C. § 5121; 38 C.F.R. § 3.1000; see also Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 1996). 

For a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits, (ii) the veteran had a claim pending at the time of death, (iii) the veteran would have prevailed on the claim if he had not died; and (iv) the claim for accrued benefits was filed within one year of the veteran's death. 38 U.S.C. § 5121, 5101(a); 38 C.F.R. § 3.1000; Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).

Following timely filing of a proper claim, such benefits will be paid according to a statutorily prescribed order of distribution. Essentially, accrued benefits are paid as follows: (i) to the Veteran's spouse; (ii) his or her children (in equal shares); or (iii) his or her dependent parents (in equal shares) or the surviving parent. 38 U.S.C.A. § 5121 (a)(2); 38 C.F.R. § 3.1000 (a)(1). In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial. 38 U.S.C. § 5121 (a)(6); 38 C.F.R. § 3.1000 (a)(5). 

Only evidence contained in the claims file at the time of the Veteran's death will be considered when reviewing a claim for accrued benefits.

In this case, there was no pending claim at the time of the Veteran's death in August 2013. The Veteran filed multiple claims during his lifetime, specifically for a low back condition. The Veteran filed a notice of disagreement to an April 1994 rating decision, which denied reopening a claim for service connection for a low back disorder.  In November 1994, VA issued a Statement of the Case (SOC); the Veteran perfected the appeal in December 1994. The Board issued a final decision in May 1997. In July 2011, the Veteran attempted to reopen his case for service connection for a low back disorder. In September 2011, the RO denied that claim. The Veteran did not provide new and material evidence or appeal the decision; therefore, the decision was final.  Review of the record provides no evidence of a pending claim at the time of the Veteran's death and the appellant has not made a specific argument asserting that there was such a pending claim.

Therefore, because the record shows that the Veteran did not have any type of claim pending at the time of his death, there are no possible accrued benefits that could be paid to the appellant. See Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).

In sum, the appellant has no legal basis for entitlement to accrued benefits because there was no pending claim at the time of the Veteran's death on which the appellant's accrued benefits claim could be based. 38 U.S.C. § 5121 (a) and 38 C.F.R. § 3.1000. Although cognizant that the RO did not specifically develop the question of whether the appellant sought substitution, as development under these regulations would require a pending claim, the Board finds that it need not further address this aspect of the claim. See generally 38 C.F.R. § 3.1010.

As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to accrued benefits is denied. 


REMAND

Unfortunately, a remand is required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure the Veteran is given every possible consideration. 

The Veteran died in August 2013. The Veteran's death certificate noted that the cause of the Veteran's death was prostate cancer with metastases to his bones, including the ilium, the lumbar spine, and the cervical thoracic areas. The record contains VA treatment records prior to September 2011. The Appellant testified in an October 2016 Board hearing. The Appellant stated that the Veteran's low back condition was related to his death. The Appellant indicated that the Veteran had sought treatment at a VA medical center in Huston, Texas. Accordingly, a remand is warranted for VA medical records from September 2011 until the Veteran's death in August 2013.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA medical records. 

2. If, and only if, VA medical records provide any indication that the Veteran's prostate cancer is related to service then the RO should obtain a medical opinion to determine if it is at least as likely as not (50 percent probability or greater) that the Veteran's prostate cancer had its onset during the Veteran's active service or is otherwise related to any in-service disease, event, or injury.

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Appellant and her representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


